DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ROBERT MASEL and TZIPORA MASEL,
                         Appellants,

                                    v.

                      MTGLQ INVESTORS, L.P.,
                             Appellee.

                              No. 4D18-1227

                              [July 12, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE l7017493 (11).

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

  Nicole R. Ramirez of eXL Legal, PLLC, St. Petersburg, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.